                                                      Case 3:21-cv-00260-LRH-WGC Document 16 Filed 07/27/21 Page 1 of 1



                                                  1   Janine C. Prupas, Esq.
                                                      Nevada Bar No. 9156
                                                  2   SNELL & WILMER L.L.P.
                                                      50 West Liberty Street, Suite 510
                                                  3   Reno, Nevada 89501
                                                      Telephone: 775-785-5440
                                                  4   Facsimile: 775-785-5441
                                                      Email: jprupas@swlaw.com
                                                  5
                                                      Attorneys for Defendant MTM Transit, LLC
                                                  6

                                                  7

                                                  8                                UNITED STATES DISTRICT COURT
                                                  9                                        DISTRICT OF NEVADA
                                                 10

                                                 11   FRANCISCO IBARRA-GONZALEZ,                           Case No.: 3:21-cv-00260-LRH-WGC
                                                 12                  Plaintiff,
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   vs.                                                  NOTICE OF         DISASSOCIATION         OF
                                                                                                           COUNSEL
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14   MTM TRANSIT, LLC; DOES I through X; and
                      775-785-5440
                          L.L.P.




                                                      ROE ENTITIES I through X, inclusive,
                                                 15
                                                                     Defendants.
                                                 16

                                                 17          NOTICE IS HEREBY GIVEN to the Court and parties that Michael Paretti, Esq. is no

                                                 18   longer employed by Snell & Wilmer L.L.P., no longer associated with this matter, and should be

                                                 19   removed from the list of counsel of record in this case.

                                                 20   Dated: July 26, 2021                                       SNELL & WILMER L.L.P.
                                                 21
                                                                                                         By: /s/ Janine C. Prupas
                                                 22                                                          Janine C. Prupas, Esq.
                                                                                                             Nevada Bar No. 9156
                                                 23                                                          50 West Liberty Street, Suite 510
                                                                                                             Reno, Nevada 89501
                                                 24                                                          Attorneys for Defendant MTM Transit,
                                                                                                             LLC
                                                 25

                                                 26
                                                      IT IS SO ORDERED.
                                                 27
                                                      DATED: July 27, 2021.
                                                                                            ____________________________________
                                                 28                                         UNITED STATES MAGISTRATE JUDGE
